Nichols, Justice.
The defendant was indicted for and convicted of aggravated sodomy and sentenced to life imprisonment, the maximum sentence which could be imposed under Code Ann. § 26-2002 for this offense. A motion for new trial based upon the usual general grounds only was filed and overruled. An appeal was filed to the Court of Appeals and by that court transferred to this court without opinion. Held:
The conviction of a felony where the maximum sentence is life imprisonment is not a capital felony which would place jurisdiction of the appeal in this court. See Caesar v. State, 127 Ga. (57 SE 66). Accordingly the case must be returned to the Court of Appeals.
Submitted March 8, 1971
Decided March 18, 1971.
Richard L. Powell, for appellant.
Ben F. Smith, District Attorney, Herbert A. Rivers, for appellee.

Returned to the Court of Appeals.


All the Justices concur.